An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wayne Grohs on 5 August 2022. Examiner and Applicant compared the detection arrangement of Altebaeumer, as previously applied, and the apparatus of the invention. Examiner alleged that in the prior art, the arrangement included two wavelength-tuned detectors and an intervening optical filter, wherein without an explicit definition of the phrase “target wavelength” or further claim limitations to relate the “target wavelength” to distinguishing details, the filter of the prior art would be understood to block light of a “target” wavelength, since an optical filter’s purpose is to pass certain wavelengths and to block others. However, Examiner noted that in the invention of the application, both photodetectors were designed to detect a similar range of wavelengths, in contrast to the wavelength-tuned arrangement of the prior art. Applicant agreed to amend the claims to better highlight this difference. Further, Examiner alleged that claim 8 was not clearly defining a separate scope from amended claim 1 and that the final phrase in claim 9 was redundant. Applicant agreed to cancel claim 8 and amend claim 9 to address the allegations. 
The application has been amended as follows: 
Claim 1 was amended as follows:
1. An apparatus comprising: 
a first photodetector and a second photodetector, where each of the first photodetector and the second photodetector is configured to detect a similar range of wavelengths, wherein the apparatus is configured to receive light, 
the first photodetector is configured to detect a first portion of the light, and 
the first photodetector and the second photodetector are in a stacked arrangement and the apparatus is configured to pass a second portion of the light through the first photodetector to the second photodetector, the apparatus comprising 
an optical blocking filter configured to filter the second portion of the light prior to the second portion of the light arriving at the second photodetector; 
wherein the optical blocking filter is configured to block a portion of the second portion of the light of a target wavelength.
Claim 8 was cancelled.
In claim 9, lines 3 - 5, “, and wherein said optical blocking filter is configured to block said target wavelength” was deleted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791